DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 23 October 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim is pending and examined.

Drawings
The drawings are objected to because the drawings appear to be shop drawings and do not conform to the requirements under 37 CFR 1.84 and MPEP 608.02.  For example, only the actual figure, with figure label (e.g., “Fig. 1”) and reference characters (e.g., 126 but not circled) should be provided.  The border, title, other identification and parts list should not be included.  Applicant is encouraged to review the prior art cited for proper examples of drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodbridge (U.S. Patent 1,774,582) in view of Wilson (U.S. Patent 9,555,335).

Claim 1: Woodbridge discloses a freestanding spiral staircase, comprising: 
a base (not labeled but clearly shown at the lower end of 10 in Fig. 1); 
a top platform (not labeled but square portion shown in Fig. 5 and as shown in side profile of Fig. 1); 

a plurality of triangular steps (as shown), wherein an acute vertex of each triangular step is connected to the center post in such a way as to form a helical configuration along a longitudinal axis of the center post (as shown in Fig. 1: generally); 
a plurality of peripheral posts (17) extending to a corner of one of the plurality of triangular steps (as shown); and 
each peripheral post is connected to at least one step of the plurality of triangular steps (as shown).  
Woodbridge does not disclose the posts are just inward of a periphery of the base.  Wilson teaches a similar spiral staircase with a base (not labeled but proximate 24 in Fig. 2b) with posts (26) extending form the base.  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the larger base to increase stability of the system, and to have the posts located within the periphery would be obvious at the time the invention was made to a person having ordinary skill in the art It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  The location of the posts would not depart from the scope of operability of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems see Driscoll (U.S. Publication 2011/0192099), Arnold (U.S. Publication 2008/0236066), Jules (FR 2 819 840) and Bergmeister (AT 395 336).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649